UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7535


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRYANT WILLIAM REED,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:08-cr-00276-BO-1; 5:12-cv-00172-BO)


Submitted:   December 13, 2012            Decided:   January 23, 2013


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryant William Reed, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bryant    William     Reed        seeks   to    appeal    the     district

court’s   order       dismissing     as   untimely       his    28   U.S.C.A.     §    2255

(West Supp. 2012) motion.             We have reviewed the record and find

no reversible error.               Accordingly, we affirm for the reasons

stated    by    the     district    court.         United     States    v.    Reed,    Nos.

5:08-cr-00276-BO-1; 5:12-cv-00172-BO (E.D.N.C. Sept. 5, 2012).

We deny Reed’s motions for appointment of counsel.                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the     materials       before     this    court   and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             2